Exhibit 10.12
TomoTherapy Incorporated
Second Amendment
to
2007 Equity Incentive Plan
This Second Amendment (“Amendment”) amends the TomoTherapy Incorporated 2007
Equity Incentive Plan (the “Plan”), effective as of the date of approval by the
Company’s shareholders, and as amended by the Company’s shareholders on May 1,
2009.
Background
The Plan was effective as April 16, 2007, the date the Plan was approved by the
Company’s shareholders and amended by the Shareholders on May 1, 2009. Pursuant
to the provisions of Section 14.1, the Committee and Board have the authority to
amend the Plan in certain respects.
Amendment
Section 14.1 of the Plan is hereby amended to add the following language at the
end of the existing paragraph:
“Also notwithstanding any provision in this Plan to the contrary, absent
approval of the shareholders of the Company:
(A) no Stock Appreciation Right may be amended to reduce the “Fair Market Value
of the Stock on the date the Stock Appreciation Right was granted” (as that
phrase is used in Section 7.1(b)(i)(B) of the Plan) of such Stock Appreciation
Right;
(B) except as permitted by Article 11 hereof, no Stock Appreciation Right may be
granted in exchange for, or in connection with, the cancellation or surrender
of, a Stock Appreciation Right having a higher “Fair Market Value of the Stock
on the date the Stock Appreciation Right was granted” (as that phrase is used in
Section 7.1(b)(i)(B) of the Plan);
(C) except as permitted by Article 11 hereof, no cash payment may be made to any
Participant who holds an Option that is terminated in an amount that exceeds the
product obtained by multiplying (i) the excess of: (a) the Fair Market Value per
share of the Stock covered by such Option at the time of the Option’s
termination over (b) the exercise price per share of Stock subject to the
Option; by (ii) the number of shares of Stock covered by such Option; and
(D) except as permitted by Article 11 hereof, no cash payment may be made to any
Participant who holds a Stock Appreciation Right that is terminated in an amount
which exceeds the product obtained by multiplying (i) the excess of: (a) the
Fair Market Value per share of the Stock covered by such Stock Appreciation
Right at the time of the Stock Appreciation Right’s termination, over (b) the
Fair Market Value of the Stock on the date the Stock Appreciation Right was
granted; by (ii) the number of shares of Stock covered by such Stock
Appreciation Right.
Executed on this 9th day of December, 2010.

            /s/ Brenda S. Furlow       Brenda S. Furlow,      Corporate
Secretary   

Unanimously approved by the TomoTherapy Inc. Board of Directors on December 9,
2010.

 

 